IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00377-CV

MARY ANN PALMER MCDANIEL,
                                                             Appellant
v.

CURTIS GOOSBY,
                                                             Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 08-001507-CV-361


                           MEMORANDUM OPINION


       By letter dated September 1, 2009, the Clerk of this Court notified Appellant

Mary Ann Palmer McDaniel that the clerk’s record in the above cause had apparently

not been filed because Appellant had failed to pay or make arrangements to pay the

clerk’s fee for preparation of the record. Appellant was further notified that if she

desired to proceed with this appeal, she must pay or make arrangements to pay the

clerk’s fee and notify this Court of the actions taken within 21 days after the date of this

letter. Appellant was warned that if she failed to do so, this appeal may be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

       More than 21 days have passed, and we have not been notified that Appellant

has paid or made arrangements to pay the clerk’s fee. Accordingly, this appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).



                                                 REX D. DAVIS
                                                 Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed October 14, 2009
[CV06]




McDaniel v. Goosby                                                          Page 2